Case 8:19-cv-00710-MSS-TGW Document 112 Filed 02/11/20 Page 1 of 4 PageID 3295




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

            Plaintiffs,

    v.                                                       Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

            Defendant.

         DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S MOTION FOR LEAVE TO
              FILE REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS

            Pursuant to Local Rule 3.01(c), Defendant Bright House Networks, LLC (“BHN”),

    respectfully moves for leave to file a reply of no more than five pages in further support of its

    Motion to Dismiss Plaintiffs’ Amended Claim for Vicarious Liability (Dkt. 99).

            Local Rule 3.01(c) provides that “[n]o party shall file any reply or further memorandum

    directed to the motion or response allowed in (a) and (b) unless the Court grants leave.” Local

    Rule 3.01(c). Courts in this District have explained that reply briefs are warranted to “rebut

    any new law or facts contained in the opposition[’]s response to a request for relief before the

    Court,” Tardif v. People for Ethical Treatment of Animals, No. 2:09-cv-537-FtM-29SPC, 2011

    WL 2729145, at *2 (M.D. Fla. July 13, 2011), and to “address legal argument raised in the

    opposing party’s response.” Clements v. St. Johns Cty. Sheriff’s Office, Case No. 3:07-cv-

    1017-J-25JRK, 2008 WL 11336601, at *2 (M.D. Fla. Dec. 5, 2008).

            Here there is good cause to grant BHN leave to file a five (5) page reply. Plaintiffs

    have put forth a series of legal and factual misstatements in their opposition and correction of

    the applicable case law and legal standards would significantly aid the Court in the resolution



                                                   1
Case 8:19-cv-00710-MSS-TGW Document 112 Filed 02/11/20 Page 2 of 4 PageID 3296




    of the underlying motion to dismiss Plaintiffs’ claim for vicarious liability. See, e.g., Allied

    Portables, LLC v. Youmans, Case No. 2:15-cv-294-FtM-38CM, 2016 WL 7428229, at *1

    (M.D. Fla. Oct. 19, 2016).

           First, BHN seeks to address Plaintiffs’ improper and inaccurate reliance on the jury

    verdict in Sony Music Entertainment et al. v. Cox Communications, Inc. et al., Case No. 1:18-

    cv-00950-LO-JFA (E.D. Va.) (“Sony”). Plaintiffs repeatedly cite to the Sony verdict as

    “instructive” when advocating for their “alternative” (and un-tested) theory of vicarious

    liability, which is contrary to decades of well-settled law. See Opp. at 3, 14-15. On reply,

    BHN seeks the opportunity to address why the Court should not give any weight to the Sony

    out-of-circuit jury verdict here, which is not “instructive” of Plaintiffs’ vicarious liability

    claim, and for which no final judgment has been entered.             The jury verdict is not an

    authoritative decision and provides no analysis about what the jury relied upon in rendering its

    verdict, and is specifically subject to pending post-trial motions.1 Plaintiffs also misrepresent

    the factual record from Sony, which BHN seeks to correct.

           Second, BHN seeks to address Plaintiffs’ misrepresentation of the law on vicarious

    liability. See, e.g., Opp. at 11-13, 18. Plaintiffs cite to several cases, including Capitol

    Records, LLC v. Escape Media Grp., Inc., 2015 WL 1402049 (S.D.N.Y. Mar. 25, 2015) and

    Shapiro, Bernstein & Co. v. H.L. Green Co., 316 F.2d 304 (2d Cir. 1963) (and some of its

    progeny), for the unsupportable proposition that they are not required to plead or prove a

    “draw” to establish vicarious liability. (Plaintiffs do not, and could not, allege facts to support


    1
     BHN would further address how Plaintiffs have misrepresented the Sony court’s citation to
    Magistrate Judge Hegarty’s recommendation in the case Warner Records, Inc. et al. v. Charter
    Communications, Inc., Case No. 19-cv-00874-RBJ-MEH (D. Colo.). See Opp. at 14, n.7.


                                                    2
Case 8:19-cv-00710-MSS-TGW Document 112 Filed 02/11/20 Page 3 of 4 PageID 3297




    the requisite “draw,” in any event, as BHN argues in its motion). In its reply, BHN would

    briefly address how Plaintiffs’ interpretations of these and related cases are inaccurate and, if

    anything, support dismissing the vicarious liability claim.

           Finally, Plaintiffs misrepresent the allegations in their Amended Complaint, including

    those relating to whether the requisite “draw” has been, or could be, pleaded. See Opp. at 4,

    12, 15. BHN would simply clarify these misstatements for accuracy. Ottaviano v. Nautilus

    Ins. Co., No. 8:08-CV-2204T33TGW, 2009 WL 425976, at *1 (M.D. Fla. Feb. 19, 2009)

    (permitting a reply where party noted that the response “misstated the facts” and would show

    “that [the] case law should not be applied to the facts of the present case”).

           Accordingly, BHN respectfully requests the Court grant it leave to file a five (5) page

    reply brief within fourteen (14) days of this Court granting the instant application.

                                         3.01(g) Certification

           Pursuant to Local Rule 3.01(g), counsel for BHN have conferred with counsel

    for Plaintiffs regarding the relief sought in this motion, and Plaintiffs have declined to consent

    to this Motion.



    Dated: February 11, 2020                       Respectfully submitted,


                                                   s/ Erin R. Ranahan
                                                   Erin R. Ranahan (pro hac vice)
                                                   Shilpa A. Coorg (pro hac vice)
                                                   WINSTON & STRAWN LLP
                                                   333 S. Grand Avenue
                                                   Los Angeles, CA 90071
                                                   (213) 615-1933 (telephone)
                                                   (213) 615-1750 (facsimile)
                                                   E-mail: eranahan@winston.com
                                                   E-mail: scoorg@winston.com



                                                    3
Case 8:19-cv-00710-MSS-TGW Document 112 Filed 02/11/20 Page 4 of 4 PageID 3298




                                                 Jennifer A. Golinveaux (pro hac vice)
                                                 WINSTON & STRAWN LLP
                                                 101 California Street, 35th Floor
                                                 San Francisco, CA 94111-5840
                                                 (415) 591-1506 (telephone)
                                                 (415) 591-1400 (facsimile)
                                                 E-mail: jgolinveaux@winston.com

                                                 Michael S. Elkin (pro hac vice)
                                                 Thomas Patrick Lane (pro hac vice)
                                                 Seth E. Spitzer (pro hac vice)
                                                 WINSTON & STRAWN LLP
                                                 200 Park Avenue
                                                 New York, NY 10166
                                                 (212) 294-6700 (telephone)
                                                 (212) 294-4700 (facsimile)
                                                 E-mail: melkin@winston.com
                                                 E-mail: tlane@winston.com
                                                 E-mail: sspitzer@winston.com

                                                 GUNSTER, YOAKLEY & STEWART, P.A.
                                                 William J. Schifino, Jr.
                                                 Florida Bar Number 564338
                                                 401 E. Jackson St., Ste. 2500
                                                 Tampa, FL 33602
                                                 (813) 228-9080 (telephone)
                                                 (813) 228-6739 (facsimile)
                                                 E-mail: wschifino@gunster.com

                                                 Attorneys for Defendant
                                                 Bright House Networks, LLC




                                  CERTIFICATE OF SERVICE

           I certify that on February 11, 2020, I electronically filed the foregoing with the Clerk

    of the Court by using the CM/ECF system which will send a notice of electronic filing to the

    parties of record.

                                         /s/ Erin R. Ranahan
                                         Attorney




                                                  4
